—Order, Supreme Court, New York County (Elliott Wilk, J.), entered October 7, 1998, which, in an proceeding pursuant to CPLR article 78, dismissed the petition to vacate a determination by respondent New York State Division of Housing and Community Renewal, dated September 9, 1997, reversing a decision of the rent administrator to the extent that said decision granted petitioner owners’ application for a major capital improvement rent increase, unanimously affirmed, without costs.
Contrary to petitioners’ contention, the record before it permitted respondent Division of Housing and Community Re*236newal to determine reasonably and rationally that a substantial portion of the new windows in the subject building were defectively installed and, as such, did not constitute an improvement to the building justifying a major capital improvement rent increase (see, Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206, 213; Simkowitz v New York State Div. of Hous. & Community Renewal, 256 AD2d 51, 52).
We have considered petitioners’ remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Williams, Ellerin and Saxe, JJ.